Name: Commission Regulation (EEC) No 3220/82 of 30 November 1982 enabling short-term private storage contracts to be concluded for the A III type of table wine
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 12 . 82 Official Journal of the European Communities No L 339/49 COMMISSION REGULATION (EEC) No 3220/82 of 30 November 1982 enabling short-term private storage contracts to be concluded for the A III type of table wine Whereas the representative price for the A III type of table wine has remained below the activating price for this type of wine for two consecutive weeks ; Whereas the conditions set out in the first subpara ­ graph of Article 7 (2) of Regulation (EEC) No 337/79 are therefore fulfilled, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3082/82 (2), and in particular Article 7 (7) thereof, HAS ADOPTED THIS REGULATION : Article 1 Short-term private storage contracts may be concluded for the A III type of table wine . Whereas Article 7 ( 1 ) of the said Regulation introduces a system of aid for the private storage of table wine and lays down that the granting of such aid is to be subject to the conclusion of a short-term or a long ­ term storage contract ; whereas the first subparagraph of Article 7 (2) lays down that short-term storage contracts for table wine may be entered into when the representative price of that type of table wine remains below the activating price for two consecutive weeks ; Article 2 This Regulation shall enter into force on 1 December 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 November 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 54, 5 . 3 . 1979 , p . 1 . H OJ No L 326, 23 . 1 !. 1982 , p . 1 .